Guerry, J.,
concurring specially. In order to give plaintiff a right of action in this ease, it took three concurrent acts—first, that of the Coca-Cola Company in signing the stock certificate. This was done. Second, the transfer signature of the Trust Company of Georgia by its regularly constituted agent. This too was done, for it is alleged that Shropshire was so empowered to sign, and this is true even when the certificate was issued to Shropshire. All bona fide signatures necessary to a valid transfer were present thus far. A third signature was also necessary and a condition precedent to the valid transfer of the stock certificate to the plaintiff; that of the Atlanta and Lowry National Bank. This signature was forged by the agent of the Trust Company of Georgia, and the transferee claiming thereunder gains no title as against the true owner.